Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-15 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelbaum et al., US 2011/0167433 (hereinafter Appelbaum) in view of Eliashberg et al., US 2006/0167860 (hereinafter Eliashberg).



extracting device data using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0039], [0172], “manufacture event objects based upon the data they extract from underlying systems and information feeds. A single real-world event, such as a stock price change, news article, or credit card transaction, can result in a plurality of event objects being generated within the system”, [0286], “data types...financial transactions”, [0291] – [0292], “access outside information sources of many different types, such as RSS feeds, data monitors, databases, web pages, and computer systems” where sensor data, transaction data, and data from operations over databases and computer systems represent operations performed by devices);
associating a data model and a subscription with one or more containers (see [0027], “to evaluate the said converted information and to generate event objects from it as specified by the said rules, pre-processing specifications and/or scripts and place said event objects into appropriate event queues” where event queues represent containers, [0039], “Pre-processing rules specifications can also comprise specification of the event queue, or event criteria are used to assign events to particular event queues” and where “pre-processing rules” represent data model, [0052], “subscribe to, the set of objects as a set”, [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0198], subscription to event queue), 
wherein the data model comprises one or more data fields and is associated with...at least one of the one or more containers holding the device data (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0030, “pre-processing the information obtained from said sources into event objects as used by the system, and placing said event objects into appropriate event queues”, [0079], “Each event object is processed by one or more rules”, [0034], “defines information sources, the event queues that event objects generated from these information sources are placed into”, [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match” where title and text fields represents a data fields of the data model/rules associated with specific event queue, [0198], “When an event object is created, the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue”), and
wherein the subscription comprises one or more rules, a script and a combination thereof for processing the extracted device data (see [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0427] – [0430], “Allows end users to define personalized rules and subscription criteria for Event Detection and Response”);
configuring at least one subscription identifier to at least one of the one or more containers, wherein the at least one subscription identifier is associated with a receiver endpoint on said network (see [0198], “subscriber” to event queue, [0248], “IDs of the subscribing workspaces” represents subscription identifier associated with receiver endpoint); 
grouping the extracted device data into the one or more containers based on the data model (see [0039], ““Pre-processing rules specifications can also comprise specification of the event queue, or event queues”, [0180], “Event definitions, including the specification of event type and event properties”, [0198], “the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue” where adding event object to appropriate event queue represents grouping and is based on processing rules); and
processing the grouping extracted device data in the at least one or the one or more containers and transmitting the processed extracted device data to the receiver endpoint on said network associated with the at least one subscription identifier according to the subscription associated with the container (see [0027], “place said event objects into appropriate event queues”, [0039], [0198], “subscriber”, [0211], “allow a user to view event objects”, [0225], “ability to view event queues that there are sufficient access rights to” by transmitting data to user’s computer device for viewing). 

Eliashberg teaches extracting device data into one or more data fields using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0109] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the resource 510. The resource analyzer 530 determines a resource description 542 of the contents within the resource 510 to assign it to a category”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg extract data fields in order to coordinate with formatted fields for user subscriptions (see [0103], “the content piece to appropriate fields in the templates stored in the formatting database 404”, [0108] “templates are structured as described above and include fields that will be populated, combined or merged with data elements from the resources 510 to ultimately create a feed”).

wherein the data model is associated with at least one device of the one or more devices providing the device data” (see Fig. 5, Fig. 13, [0080], “determine optimal personalized preferences of the user based on...original source”, [0104] – [0105], “extracting information from a resource 510 and applying content formatting rules to generate a finished content item” and “crawler 515a receives instructions from a rules engine 520 as to which resources to inspect 522...types of resources to check”, [0108], “Once the resources 510 are identified, the rules engine 520 invokes a module having rules to match 524 a particular resource”, where rules for specific resources represent model associated with device providing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg to efficiently process different data types from various data streams with associated models/rules for the needs of various subscribers relative to the resource (see Eliashberg, [0009] – [0010], [0015], [0106], [0108]).

For claim 2, the combination teaches wherein the at least one rule is applied to any of one or more conditions, with a type of action, resulting based on an outcome of application of the rules, to be performed on the device data through and use of an executable program and using application programming interface key to manage access to the device data following performance of the action (see Appelbaum, [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or rules and subscription criteria for Event Detection and Response”).

For claim 3, Appelbaum teaches a computer-implemented system for managing device data feeds between one or more devices and receiver endpoints operating on a network, comprising:
a gateway between the one or more devices and a receiver endpoint on said network (see Fig. 1, [0027]);  
wherein the gateway is configured with: 
a processor,
a memory (see Fig. 1, [0027] – [0029]),
a data model implemented by said processor to allow the gateway to extract device data from device data using one or more data descriptions from device data feeds received from the one or more devices by type of data, wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0039], [0172], “manufacture event objects based upon the data they extract from underlying systems and information feeds. A single real-world event, such as a stock price change, news article, or credit card transaction, can result in a plurality of event objects being generated within the system”, [0286], “data types...financial transactions”, [0291] – [0292], “access outside information sources of many different types, such as RSS feeds, data monitors, databases, computer systems” where sensor data, transaction data, and data from operations over databases and computer systems represent operations performed by devices);
one or more containers formed in said memory based on the data model for grouping the extracted device data into (see [0039], ““Pre-processing rules specifications can also comprise specification of the event queue, or event queues”, [0180], “Event definitions, including the specification of event type and event properties”, [0198], “the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue” where adding event object to appropriate event queue represents grouping and is based on processing rules), wherein the one or more containers are associated with a data model and a subscription (see [0027], “to evaluate the said converted information and to generate event objects from it as specified by the said rules, pre-processing specifications and/or scripts and place said event objects into appropriate event queues” where event queues represent containers, [0039], “Pre-processing rules specifications can also comprise specification of the event queue, or event queues, that are available to receive events generated as a result of pre-processing the source information, and what criteria are used to assign events to particular event queues” and where “processing rules” represent data model, [0052], “subscribe to, the set of objects as a set”, [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0198]);
information sources, such as data streams, sensors, communications systems”, [0030, “pre-processing the information obtained from said sources into event objects as used by the system, and placing said event objects into appropriate event queues”, [0079], “Each event object is processed by one or more rules”, [0034], “defines information sources, the event queues that event objects generated from these information sources are placed into”, [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match” where title and text fields represents a data fields); and 
wherein the subscription comprises one or more of a rule, a script and a combination thereof for processing the extract device data (see [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0427] – [0430], “Allows end users to define personalized rules and subscription criteria for Event Detection and Response”);
a subscription identifier associated with the at least one of the one or more containers and, the receiver endpoint on said network (see [0198], “subscriber” to event queue, [0248], “IDs of the subscribing workspaces” represents subscription identifier associated with receiver endpoint); and
event queues”, [0039], [0198], “subscriber”, [0211], “allow a user to view event objects”, [0225], “ability to view event queues that there are sufficient access rights to” by transmitting data to user’s computer device).

Eliashberg teaches extracting device data into one or more data fields using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0109] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the resource 510. The resource analyzer 530 determines a resource description 542 of the contents within the resource 510 to assign it to a category”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg extract data fields in order to coordinate with formatted fields for user subscriptions (see [0103], “the content piece to appropriate fields in the templates stored in the formatting database 404”, [0108] “templates are structured as described above and include 

Eliashberg teaches “wherein the data model is associated with at least one device of the one or more devices providing the device data” (see Fig. 5, Fig. 13, [0080], “determine optimal personalized preferences of the user based on...original source”, [0104] – [0105], “extracting information from a resource 510 and applying content formatting rules to generate a finished content item” and “crawler 515a receives instructions from a rules engine 520 as to which resources to inspect 522...types of resources to check”, [0108], “Once the resources 510 are identified, the rules engine 520 invokes a module having rules to match 524 a particular resource”, where rules for specific resources represent model associated with device providing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg to efficiently process different data types from various data streams with associated models/rules for the needs of various subscribers relative to the resource (see Eliashberg, [0009] – [0010], [0015], [0106], [0108]).

For claim 4, the combination teaches the computer-implemented method of claim 1 for managing device data feeds comprising: 
wherein at least one rule to determine if an action involving augmentation of data is to be performed, 

processing the augmented data in accordance with the associated subscription information (see Appelbaum, [0026], “event enrichment”, [0088], “refining "raw" information by obtaining additional information and aggregating the additional information with the first information is called event enrichment”, [0186]). 

For claim 5, the combination teaches the computer-implemented system of claim 3 for managing device data feeds wherein the at least one rule comprises any of 
one or more conditions resulting in actions, 
an action type based on an outcome of evaluation of the rules, and 
a source code of an executable program to carry out the action type based on the outcome of evaluation of the rules (see Appelbaum, [0025], “conditions specified in a rule”, [0184]). 

For claims 6, 9 and 10, the combination teaches configuring the at least one rule with a programming source code, wherein the action type is to send the device data to an internal system process to execute the source code (see Appelbaum, [0079], “information has been aggregated into an event object, it is passed to an analytics section 6020 for further processing by placing it into an event queue”).

conditions specified in a rule”, [0184]).  

For claim 11, the combination teaches wherein the at least one rule is configured with a programming source code, wherein the action type is to send the device data to an internal system process to execute the programming source code (see Appelbaum, [0079], “information has been aggregated into an event object, it is passed to an analytics section 6020 for further processing by placing it into an event queue”).

For claim 12, the combination teaches wherein the at least one rule is applied to any of one or more conditions, with a type of action, resulting based on an outcome of application of the rules, to be performed on the device data through and use of an executable program and using application programming interface key to manage access to the device data following performance of the action (see Appelbaum, [0025], “conditions specified in a rule”, [0184]).



For claim 15, the combination teaches wherein the at least one rule comprises any of: one or more conditions resulting in actions, an action type based on an outcome of evaluation of the rules, a source code of an executable program to carry out the action type based on the outcome of evaluation of the rules using application programming interface key to manage access to the device data or a combination thereof (see Appelbaum, [0025], “conditions specified in a rule”, [0184]).



g



Response to Arguments

Applicant's arguments with respect to claims rejected under pre-AIA  35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

The applicant argues the prior art does not teach “extracting device data into one or more data fields using one or more data descriptions” because “Eliashberg is simply about creating RSS feeds based on user interest in the specific published content...relies on matching the data fields of the user’s choice and data fields included in the resource and providing the resource itself to the user. (see paragraph [0106]).  This is clearly different from ‘grouping the extracted device data into one or more containers based on the data model; and processing the grouped extracted device data in the at least one of the one or more containers and transmitting the processed extracted device data to the receiver endpoint’ as recited by amended claim 1.”  The examiner respectfully disagrees.

As disclosed in the corresponding rejection above, Eliashberg modifies Appelbaum with respect to “extracting device data into one or more data fields using one or more data descriptions from device data feeds” (see [0109] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the resource 510. The resource analyzer 530 grouping the extracted device data” as argued by the applicant.  Accordingly, the cited modification of Appelbaum with Eliashberg with respect to “extracting device data into one or more data fields using one or more data descriptions from device data feeds” renders the applicants arguments moot.

Applicant also argues the “data” cited in Eliashberg references “published content” and does teach the amended claim 1 language of “the device data” which is “generated by the one or more devices as a result of operations performed by the one or more devices.”  The examiner respectfully disagrees.  First, Appelbaum teaches extracting device data that is “generated by the one or more devices as a result of operations performed by the one or more devices” (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0039], [0172], “manufacture event objects based upon the data they extract from underlying systems and information feeds. A single real-world event, such as a stock price change, news article, or credit card transaction, can result in a plurality of event objects being generated within the system”, [0286], “data types...financial transactions”, [0291] – [0292], “access outside information sources of many different types, such as RSS feeds, data monitors, databases, web pages, and computer systems” where sensor data, transaction data, and data from operations over databases and computer 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENSEN HU/Primary Examiner, Art Unit 2169